NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
TELIN W. OZIER,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION° BOARD,
Respondent.
2010-3060
Petition for review of the Merit Systems Protection
Board in case no. DC300A090367-I-1.
ON MOTION
ORDER
The Socia1 Security Administration moves without
opposition to reform the official caption to designate the
Merit Syste1ns Protection Board as the respondent. Telin
W. Ozier moves for an extension of time to file the opening
brief. Counse1 for Ozier moves for leave to withdraw as
counsel. Ozier moves to correct the certified 1ist.
Upon consideration thereof

OZIER V. SSA 2
IT ls ORDERE:o THAT:
(1) Ozier's motion to correct the certified list is denied
as moot. The Board submitted a corrected certified list.
(2) The other motions are granted. The revised offi-
cial caption is reflected above.
(3) The informal brief submitted by Ozier is accepted
for filing The Board should calculate its brief due date
from the date of filing of this order.
FOR THE COURT
JUN 25 2010
Is/ J an H0rbaly
Date Jan Horbaly
Clerk
cc: Telin W. Ozier
Paul B. Eaglin, Esq.
Leslie Cayer Ohta, Esq.
Jeffrey Gauger, Esq. (Copy of petitioner's informal
brief enclosed)
s20
LS FOR
"ensee'§§.iP¢netn
.\uN 2 5 2010
1ANHonsALv
am